Title: Thomas Jefferson to William Thornton, 24 April 1812
From: Jefferson, Thomas
To: Thornton, William


          
                  Dear Sir 
                  Monticello Apr. 24. 12.
             On the reciept of your letter of Jan. 26. recommending Barrett’s Spinning machine, I wrote to him for one; but not knowing his particular address, my letter was long getting to him; so that within this 
                  day or two only, instead of a machine I have recieved only a letter from him. in this he informs me you have the exclusive
			 right to make and sell them to our state; and adds that if you wish it he will furnish me with a machine of 12. spindles (the size suiting me best) as soon as he gets your orders to that
			 effect.
			 
                  I had before ordered a spinning Jenny, but on the reciept of your letter countermanded it: in consequence my
			 establishment remains suspended until I can get Barrett’s machine, and in the mean time a man and his wife whom I hired to conduct it, and who have themselves been brought up to the business, as well as my other subordinate hands are idle.
			 I
			 am very anxious therefore to recieve a machine as early as possible. if you have one ready made, and which you can recommend as well made, you will relieve me much by having it well packed and
			 sent
			 to Messrs Gibson & Jefferson, my correspondents at Richmond, who will forward it to me. if you cannot speedily furnish one, will you be so
			 good as to order one from Oliver Barrett himself. he knows how to forward it. in either case, as soon as it is ready & notified to me I will forward the whole or the divided price to yourself or mr Barrett as you shall direct me. can you do me the favor of informing me immediately 
                  what when & from whom I may expect one? 
		  
          
                  
                  Your description of the plant, a substitute for hemp & flax, for the exclusive use of which mr Whitlow has a patent, has thrown all the boys of our neighborhood into great alarm, lest they should not be allowed hereafter to make their trap strings of what they call Indian hemp, of which, boys have been in the practice from time immemorial, of applying to their purposes; of this I can give testimony for near 70. years back when I was a boy myself. one of them, in the name of his companions brought me his trap string, to be lodged in the patent office as a caveat against mr Whitlow’s claim, if this be the plant he claims. I send a piece only of the string, supposing it sufficient. it is made of the Apocynum Cannabinum of Clayton & Linnaeus.
          On the subject of the price of a patent right for a county for mr Barrett’s machine, I think he mistakes his interest greatly in asking so much. at 500.D. he will never sell two county rights in this state; whereas at 100.D. he would probably sell from 50 to 100. if the machine be found in practice to answer well. Accept the assurance of my great esteem & respect
          
            Th:
            Jefferson
        